UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6686


CHARLES A. RIPPY-BEY,

                Petitioner - Appellant,

          v.

STATE OF NORTH CAROLINA,

                Respondent - Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00058-CCE-LPA)


Submitted:   July 25, 2013                 Decided:   July 30, 2013


Before GREGORY, DAVIS, and THACKER, Circuit Judges.


Remanded by unpublished per curiam opinion.


Charles A. Rippy-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Charles       A.    Rippy-Bey          seeks    to        appeal    the     district

court’s    order      accepting      the    recommendation                of     the   magistrate

judge     and    denying         relief    on        his     28     U.S.C.       § 2254     (2006)

petition.        The notice of appeal was received in the district

court shortly after expiration of the appeal period.                                       Because

Rippy-Bey is incarcerated, the notice is considered filed as of

the    date     it   was    properly       delivered         to     prison       officials       for

mailing to the court.              Fed. R. App. P. 4(c)(1); Houston v. Lack,

487 U.S. 266 (1988).              The record does not reveal when Rippy-Bey

gave    the     notice     of    appeal     to       prison       officials       for     mailing.

Accordingly,         we    remand    the    case       for        the    limited       purpose    of

allowing the district court to obtain this information from the

parties and to determine whether the filing was timely under

Fed. R. App. P. 4(c)(1) and                  Houston v. Lack.                    The record, as

supplemented, will then be returned to this court for further

consideration.

                                                                                          REMANDED




                                                 2